DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Response to Amendment
	The amendment filed on 1/29/2021 has been entered. Claims 1-4, 6-10, and 13-22 remain pending in the present application. Claims 11 and 12 have been cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more. The claim recites, “predict defect of a second power generation equipment provided in the second power generation facility based on a cause of the defect 
The claim also recites the additional elements of, “manage information on a plurality of power generation facilities connected to any one of a plurality of power transmission networks,” “in response to acquiring defect information on defect of a first power generation equipment provided in the first power generation facility”, which analyzed under Step 2A Prong Two, is understood as collecting and storing data and the limitation of, “perform a predetermined process corresponding to occurrence of the predicted defect in response to determining that the occurrence of the defect of the second power generation equipment provided in the second power generation facility is predicted.”, as recited generally can be interpreted as merely applying the judicial using generic computer components and does not integrate the claim into a practical application. The additional elements of a “processor” and “the power generation facilities” and “transmission network” are recited generically and further do not integrate the claim into practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and storing data and applying the judicial exception using generic computer components which does not provide an inventive concept as deemed by the courts, see MPEP 2106.05(d)(II). 

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more. Analyzing the claims under Step 2A Prong One, provide limitations that further recite the judicial exception of a mental process (see claims 2-4 (“predict”) and claims 6-8). Analyzing the claims under Step 2A Prong Two, provide additional limitations 

Claim 9 is substantially similar to claim 1 and is rejected under the same rationale as provided above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masami (JP2004-295687) in view of Schweitzer, III et al. (US Patent 9,383,735).

Regarding Claim 1; Masami teaches; An equipment management system comprising: (Masami; Abstract; a management center for monitoring a plurality of generation systems) 
at least one processor configured to manage information on a plurality of power generation facilities connected to any one of a plurality of power transmission networks, the plurality of power generation facilities including first and second power generation facilities connected to a same power transmission network of the plurality of power transmission networks; (Masami; at least paragraph [0001] and [0024]; disclose a management center for managing information of a plurality of generation facilities on a plurality of transmission networks)
in response to acquiring defect information on defect of a first power generation equipment provided in the first power generation facility, predict defect of a second power generation equipment provided in the second power generation facility based on a cause of the defect of the first power generation equipment provided in the first power generation facility, (Masami; at least paragraphs [0009]-[0011], [0017]-[0018], and [0024]; disclose a system that detects and stores abnormalities (defects) of a plurality of generation equipment from a plurality of generation facilities and wherein the system stores various abnormalities of the same kind experienced by different facilities)
Masami appears to be silent on; at least one processor configured to manage information on a plurality of power generation facilities connected to any one of a plurality of power transmission networks, the plurality of power generation facilities including first and second power generation facilities connected to a same power transmission network of the plurality of power transmission networks;
“…predict the defect in a second generation facility…”
wherein the cause of the defect of the first power generation equipment is a grid cause that is caused by the same power transmission network, and
perform a predetermined process corresponding to occurrence of the predicted defect in response to determining that the occurrence of the defect of the second power generation equipment provided in the second power generation facility is predicted. 
However, Schweitzer teaches; at least one processor configured to manage information on a plurality of power generation facilities connected to any one of a plurality of power transmission networks, the plurality of power generation facilities including first and second power generation facilities connected to a same power transmission network of the plurality of power transmission networks; (Schweitzer; at least Fig. 2; column 8, lines 41-52; disclose a plurality of generation facilities (217 and 218) connected to the same power transmission line (120))
“…predict the defect in a second generation facility…” (Schweitzer; at least Fig. 2; column 22, lines 44-52; disclose a power generation system containing a first facility (217) and second facility (218) in which the system performs predictive controls based on information collected in the generation system)
wherein the cause of the defect of the first power generation equipment is a grid cause that is caused by the same power transmission network, and (Schweitzer; at least Fig. 2; column 6, lines 65-67; column 29, lines 54-61; disclose wherein a defect can include isolation of a transmission line from a first generation facility thus isolating the facility from the transmission network)
perform a predetermined process corresponding to occurrence of the predicted defect in response to determining that the occurrence of the defect of the second power generation equipment provided in the second power generation facility is predicted. (Schweitzer; at least Figs. 1 and 2; column 22, lines 39-64; disclose wherein the system includes IED/distributed controllers (DC) which are each attached to various power equipment and devices in the generation system (i.e. generators of the first (217) and second (218) facility), and wherein each of the controllers collect and share information with each other throughout the generation system, and wherein each controller can utilize the collected information to predict an outcome and in response perform a determined control action based on the prediction).
Masami and Schweitzer are analogous art because they are from the same field of endeavor or similar problem solving area, of maintenance adjusting systems based on grid power demands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a control condition of a first facility and predicting and controlling a response of a second facility as taught by Schweitzer with the known system of a power generation monitoring and predication system as taught by Masami to yield the known results of efficient monitoring and control of a power distribution system. One would be motivated to combine the cited references in order to prevent equipment damage of the system as taught by Schweitzer (column 30, lines 1-10).

Regarding Claim 2; the combination of Masami and Schweitzer further teach; The equipment management system according to claim 1, wherein the first and second power generation equipment is connected to a power grid configured by the same power transmission network, (Masami; at least paragraphs [0009]-[0011], [0017]-[0018]; disclose a central management system in communication with generation facilities connect to a power transmission network and wherein Schweitzer teaches a plurality of generation equipment in communication on a same power transmission network)
the first power generation facility and the second power generation facility that are connected to the same power transmission network belong to a same group set,  (Masami; at least paragraphs [0009]-[0011], [0017]-[0018], [0024]]; disclose a group of power generation facilities capable of sharing information with one another through a centralized management facility) 
and the at least one processor is configured to predict occurrence of the defect in 2the second power generation equipment provided in the second power generation facility in response to determining that the cause of the defect of the first power generation equipment provided in the first power generation facility is caused by the power grid. (Masami; at least paragraphs [0009]-[0011], [0017]-[0018], [0024]; disclose a central management center for storing and sharing abnormalities/defects for a plurality of generation facilities and wherein Schweitzer (column 22, lines 44-52; column 29, lines 54) teaches predicting faults in a second facility based on a grid caused fault in a first facility).


Regarding Claim 4; the combination of Masami and Schweitzer further teach; The equipment management system according to claim 2, wherein the at least one processor is configured to predict a non-occurrence of the defect in the second power generation equipment provided in the second power generation facility in response to determining that the cause of the defect of the power generation equipment provided in the first power generation facility is not caused by the power grid. (Masami; at least paragraphs [0009]-[0011]; disclose detection and prediction of equipment defects at a power generation facility and Schweitzer at least column 22, lines 45-52; disclose wherein the controller predicts combines all detected and shared information in a generation power generation facility, and can predict future states of the system (i.e. detected equipment failure as taught by Masami) when making prediction).

Regarding Claim 6; the combination of Masami and Schweitzer further teach; The equipment management system according to claim 1, wherein the at least one processor is configured to acquire defect information on defects of power generation equipment provided in different power generation facilities among the plurality of the power generation facilities and classify the different power generation facilities into a same group in response to determining that causes of the defects specified by the acquired defect information in the different power generation facilities are the same. (Masami; at least paragraphs [0024] and [0032]; disclose wherein the central management system is configured to acquire information of abnormalities on power generation equipment from various generation facilities and groups common failure mechanisms for like equipment in a memory and when the system judges that an failure of piece of equipment is predicted in a generation facility, sending failure information of all similar failure fault history from all facilities of the like equipment to the affected generation facility).

Regarding Claim 8; the combination of Masami and Schweitzer further teach; The equipment management system according to claim 1, wherein the at least one processor is configured to perform a cancellation process of the predetermined process in response to determining that the occurrence of the predicted defect is not present. (Schweitzer; at least column 29, lines 54-67; column 30, lines 1-11; disclose wherein the system takes corrective action when the predicted defect occurs and also performs a cancellation process (i.e. refrain from tripping the line) in response to determining the predicted defect is not present).

Regarding Claim 9, Masami teaches; An equipment management method, comprising: managing information on a plurality of power generation facilities connected to any one of a plurality of power transmission networks, the plurality of power generation facilities including first and second power generation facilities connected to a same power transmission network of the plurality of power transmission networks; (Masami; at least paragraph [0001] and [0024]; disclose a management center for managing information of a plurality of generation facilities)
in response to acquiring defect information on defect of a first power generation equipment provided in the first power generation facility, predicting defect of a second power generation equipment provided in the second power generation facility based on a cause of the defect of the first power generation equipment provided in the first power generation facility. (Masami; at least paragraphs [0009]-[0011], [0017]-[0018], and [0024]; disclose a system that detects and stores abnormalities (defects) of a plurality of generation equipment from a plurality of generation facilities and wherein the system stores various abnormalities of the same kind experienced by different facilities)
Masami appears to be silent on; managing information on a plurality of power generation facilities connected to any one of a plurality of power transmission networks, the plurality of power generation facilities including first and second power generation facilities connected to a same power transmission network of the plurality of power transmission networks;
“…predicting the defect in a second generation facility…”
wherein the cause of the defect of the first power generation equipment is a grid cause that is caused by the same power transmission network, and
perform a predetermined process corresponding to occurrence of the predicted defect in response to determining that the occurrence of the defect of the second power generation equipment provided in the second power generation facility is predicted. 
However, Schweitzer teaches; at least one processor configured to manage information on a plurality of power generation facilities connected to any one of a plurality of power transmission networks, the plurality of power generation facilities including first and second power generation facilities connected to a same power transmission network of the plurality of power transmission networks; (Schweitzer; at least Fig. 2; column 8, lines 41-52; disclose a plurality of generation facilities (217 and 218) connected to the same power transmission line (120))
“…predict the defect in a second generation facility…” (Schweitzer; at least Fig. 2; column 22, lines 44-52; disclose a power generation system containing a first facility (217) and second facility (218) in which the system performs predictive controls based on information collected in the generation system)
wherein the cause of the defect of the first power generation equipment is a grid cause that is caused by the same power transmission network, and (Schweitzer; at least Fig. 2; column 6, lines 65-67; column 29, lines 54-61; disclose wherein a defect can include isolation of a transmission line from a first generation facility thus isolating the facility from the transmission network)
perform a predetermined process corresponding to occurrence of the predicted defect in response to determining that the occurrence of the defect of the second power generation equipment provided in the second power generation facility is predicted. (Schweitzer; at least Figs. 1 and 2; column 22, lines 39-64; disclose wherein the system includes IED/distributed controllers (DC) which are each attached to various power equipment and devices in the generation system (i.e. generators of the first (217) and second (218) facility), and wherein each of the controllers collect and share information with each other throughout the generation system, and wherein each controller can utilize the collected information to predict an outcome and in response perform a determined control action based on the prediction).
Masami and Schweitzer are analogous art because they are from the same field of endeavor or similar problem solving area, of maintenance adjusting systems based on grid power demands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a control condition of a .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masami (JP2004-295687) in view of Schweitzer, III et al. (US Patent 9,383,735) in further view of Kulathu et al. (US PGPUB 20130035800).

Regarding Claim 3; the combination of Masami and Schweitzer appear to be silent on; The equipment management system according to claim 2, wherein the at least one processor is configured to, perform a process of predicting the defect of the second power generation equipment provided in the second power generation facility in response to determining that communication with the second power generation facility is not enabled. 
However, Kulathu teaches; (at least paragraph [0023]) a power management system for an electric network in which the system can perform power balance estimation based on communication failures with system components.
Masami, Schweitzer, and Kulathu are analogous art because they are from the same field of endeavor or similar problem solving area, of grid monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of predicting defects of a second power generation equipment based on communication failure with the component as taught by Kulathu with the known system of a power generation monitoring and prediction system as taught by Masami and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masami (JP2004-295687) in view of Schweitzer, III et al. (US Patent 9,383,735) in further view of Karlak et al. (US PGPUB 20160276831).

Regarding Claim 7; the combination of Masami and Schweitzer appear to be silent on; The equipment management system according to claim 6, wherein the at least one processor is configured to classify the different power generation facilities into the same group in response to determining that the defects specified by the acquired defect information occur within a predetermined period.
However, Karlak teaches; (at least paragraphs [0031]-[0032]) discloses a SCADA system for monitoring an electrical distribution grid system that upon determining a power outage has occurred at a certain point in time, grouping a first group of devices that are detected to be impacted by the outage and determines a second set of devices that are not determined to be impacted by the outage. 
Masami, Schweitzer, and Karlak are analogous art because they are from the same field of endeavor or similar problem solving area, of grid monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of grouping devices/facilities when a defect occurs at a predetermined time period as taught by Karlak with the known system of a power generation monitoring and prediction system as taught by Masami and Schweitzer to yield the known results of efficient monitoring and control of a power distribution system. One would be motivated to .

Claims 10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PGPUB 20140244328) in view of McMullin (US PGPUB 20120253539).

Regarding Claim 10; Zhou teaches; An equipment management system, comprising: at least one processor configured to manage maintenance information indicating a maintenance period during which maintenance of a power generation equipment is performed, (Zhou; at least Abstract; paragraph [0006]; disclose a maintenance manager for determining a period in which to perform maintenance on a power generation equipment)
acquire a power control period during which control of the power generation equipment is required and adjust the maintenance period based on the power control period. (Zhou; at least paragraphs [0006], [0043]-[0045]; disclose a controller that adjusts a maintenance period of power generation equipment)
wherein the power generation equipment is connected to a power grid configured by a power transmission network, (Zhou; at least paragraph [0006]; disclose wherein the power plant system (which includes power generation equipment, i.e. wind turbines) is coupled to a utility grid (which contains the transmission network for receiving the power generated by the wind power plant))
and the at least one processor is configured to adjust the maintenance period to overlap the first power flow curtail period. (Zhou; at least paragraphs [0006] and [0043]; disclose wherein the system adjusts the maintenance to coincide with a power curtailment period which exists based on pricing thresholds)
Zhou appears to be silent on; “…a power control period…”.
the power control period includes a first power flow curtail period during which a power flow amount from the power generation equipment to the power grid is curtailed,
However, McMullin teaches; “…a power control period…”. (McMullin; at least Fig. 3; paragraph [0051]-[0053]; disclose wherein the system conducts load balancing analysis to determine control periods in which it is determined whether a power supply event (forward power flow event) or power should be shed (power curtailment event) should be initiated) 
the power control period includes a first power flow curtail period during which a power flow amount from the power generation equipment to the power grid is curtailed, (McMullin; at least paragraphs [0051]-[0055]; disclose wherein the system conducts load balancing analysis to determine forward and reverse power curtailment periods in which a switching schedule is set, and wherein the system further conducts the process of scheduling/rescheduling maintenance of equipment to coincide with the power curtailment periods)
Zhou and McMullin are analogous art because they are from the same field of endeavor or similar problem solving area, of maintenance adjusting systems based on grid power demands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a power control period as taught by McMullin with the known system of a power generation maintenance optimizing system as taught by Zhou to yield the known results of maintenance prioritization in relation of power production requirement and control. One would be motivated to combine the cited art of reference in order to protect the safety of field technicians working on power equipment that is down for maintenance as taught by McMullin (paragraph [0003]).

Regarding Claim 13; the combination of Zhou and McMullin further teach; The equipment management system according to claim 10, wherein the at least one processor is configured to adjust the maintenance period to cause the first power flow curtail period to be shorter than the maintenance period. (McMullin; at least paragraph [0055]; disclose wherein the system adjusts the switching plans to accommodate the maintenance periods).

Regarding Claim 14; the combination of Zhou and McMullin further teach; The equipment management system according claim 10, wherein 5Docket No.: 5681-018PATENTthe at least one processor is configured to acquire a second power flow curtail period during which a second power flow amount from the power grid to the power generation equipment is curtailed, and adjust the maintenance period to cause the maintenance period to not overlap the second power flow curtail period. (Zhou; at least paragraphs [0006] and [0043]; disclose wherein the controller adjusts the maintenance period so that it does not overlap the forward power flow curtail period, (i.e. when the pricing is high resulting to in a high demand on the grid)).

Regarding Claim 15; the combination of Zhou and McMullin further teach; The equipment management system according to claim 14 wherein, the at least one processor is configured to perform a process of adjusting the maintenance period when the power generation equipment is an equipment having an obligation to curtail the first power flow amount. (McMullin; at least Fig. 3; paragraphs [0051]-[0055]; disclose wherein the controller adjusts the maintenance period when it has an obligation to curtail a power flow amount in response to a load balancing analysis that would adjust a switching plan and allow maintenance to be performed on equipment that is shut off in response to the period).

Regarding Claim 16; the combination of Zhou and McMullin further teach; The equipment management system according to claim 15, wherein the at least one processor is configured to not perform the process of adjusting the maintenance period when the power generation equipment is not the equipment having the obligation to curtail the first power flow amount. (Zhou; at least paragraphs [0006] and [0043]; disclose not adjusting a maintenance period when there is no obligation to curtail reverse power flow).

Regarding Claim 17; the combination of Zhou and McMullin further teach; The equipment management system according claim 10, wherein the power generation equipment includes a first power generation equipment that has an obligation to curtail the first power flow amount, (McMullin; at least Fig. 3; paragraphs [0051]-[0055]; disclose wherein the system determines equipment to shed based on a load balancing analysis)
 and a second power generation equipment that has no obligation to curtail the first power flow, (McMullin; at least Fig. 3; paragraphs [0051]-[0055]; disclose wherein when the system performs the load balancing analysis, a switching plan is created for each piece of equipment and designates equipment to continue to supply power to the grid)
and the at least one processor is configured to perform a process of adjusting the maintenance period of the second power generation equipment in response to determining that the maintenance period of the first power generation equipment is not scheduled within a predetermined period with reference to the first power flow curtail period. (McMullin; at least paragraph [0055]; disclose wherein the system determines the adjustment of maintenance of specified equipment based on the determined switching plans so that equipment scheduled for specified periods can be worked on efficiently).

Regarding Claim 18; the combination of Zhou and McMullin further teach; The equipment management system according claim 10, wherein the at least one processor is configured to select a maintenance menu to be performed while overlapping the first power flow curtail period from among maintenance menus to be performed during the maintenance period. (McMullin; at least paragraph [0055]; disclose wherein the system selects maintenance procedures (maintenance menus) to be performed during the power flow curtail period).

Regarding Claim 19; the combination of Zhou and McMullin further teach; The equipment management system according to claim 14, wherein the at least one processor is configured to select a maintenance menu to be performed without overlapping the second power flow curtail period from among maintenance menus to be performed during the maintenance period. (Zhou; at least paragraphs [0006] and [0043]; disclose a maintenance tasks which do not overlap the forward power flow curtail period).

Regarding Claim 20; the combination of Zhou and McMullin further teach; The equipment management system according to claim 18, wherein a priority order is previously determined in the maintenance menus to be performed during the maintenance period, and the at least one processor is configured to select the maintenance menu to be performed while overlapping the first power flow curtail period based on the priority order. (Zhou; at least paragraphs [0006], [0018], and [0043]; disclose a maintenance menu is overlapped based upon determine priority during the reverse power flow curtail period).

Regarding Claim 21; Zhou teaches; An equipment management method comprising: managing maintenance information indicating a maintenance period during which maintenance of a power generation equipment; (Zhou; at least Abstract; paragraph [0006]; disclose a maintenance manager for determining a period in which to perform maintenance on a power generation equipment)
and acquiring a power control period during which control of the power generation equipment is required and adjusting the maintenance period based on the power control period, (Zhou; at least paragraphs [0006], [0043]-[0045]; disclose a controller that adjusts a maintenance period of power generation equipment)
wherein the power generation equipment is connected to a power grid configured by a power transmission network, (Zhou; at least abstract; disclose wherein the wind farm is coupled to a utility grid by transmission network)
the power control period includes a power flow curtail period during which a reverse power flow amount from the power generation equipment to the power grid is curtailed, 
and adjusting the maintenance period includes adjusting the maintenance period to overlap the power flow curtail period. (Zhou; at least paragraphs [0006] and [0043]; disclose wherein the system adjusts the maintenance to coincide with a reverse power curtailment exists based on pricing thresholds)
Zhou appears to be silent on; “…a power control period…”.
the power control period includes a power flow curtail period during which a reverse power flow amount from the power generation equipment to the power grid is curtailed, 
However, McMullin teaches; “…a power control period…”. (McMullin; at least Fig. 3; paragraph [0051]-[0053]; disclose wherein the system conducts load balancing analysis to determine control periods in which it is determined whether a power supply event (forward power flow event) or power should be shed (power curtailment event) should be initiated) 
t the power control period includes a power flow curtail period during which a reverse power flow amount from the power generation equipment to the power grid is curtailed, (McMullin; at least paragraphs [0051]-[0055]; disclose wherein the system conducts load balancing analysis to determine forward and reverse power curtailment periods in which a switching schedule is set, and wherein the 
Zhou and McMullin are analogous art because they are from the same field of endeavor or similar problem solving area, of maintenance adjusting systems based on grid power demands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a power control period as taught by McMullin with the known system of a power generation maintenance optimizing system as taught by Zhou to yield the known results of maintenance prioritization in relation of power production requirement and control. One would be motivated to combine the cited art of reference in order to protect the safety of field technicians working on power equipment that is down for maintenance as taught by McMullin (paragraph [0003]).

	Regarding Claim 22; the combination of Zhou and McMullin further teach; The equipment management system according to claim 10, wherein the at least one processor is configured to adjust the maintenance period, in response to acquiring the first power flow curtail period, to overlap the first power flow curtail period, (McMullin; at least Fig. 3; paragraphs [0051]-[0055]; disclose wherein the system determines a switching period based on a load balance analysis in which a piece of equipment will be switched off (curtailed) and wherein the system will adjust a maintenance period of that piece of equipment to coincide with that period)
and in response to acquiring the a second power flow curtail period, during which a second power flow amount from the power grid to the power generation equipment is curtailed, to not overlap the second power flow curtail period. (Zhou; at least paragraphs [0006] and [0043]; disclose wherein the system determines a forward power flow curtail based on pricing of the electric grid, and 

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 1/29/2021, with respect to the rejections of claims 1, 9, 10, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masami (JP2004-295687) in view of Schweitzer, III et al. (US Patent 9,383,735) for claims 1-4 and 6-9 and in view of Zhou et al. (US PGPUB 20140244328) in view of McMullin (US PGPUB 20120253539) for claims 10 and 13-22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117